 



EXHIBIT 10.18

SALARY INFORMATION FOR EXECUTIVE OFFICERS

The table below provides information regarding the salary of each executive
officer of Genitope Corporation as of March 1, 2005. All other compensation
arrangements between Genitope Corporation and each of its executive officers are
referenced in the Exhibit Index to this Annual Report on Form 10-K.

      Executive Officer   Salary Dan W. Denney, Jr.   $300,000 John M. Vuko  
$252,000 Diano Ingolia   $240,000 Bonnie Charpentier   $240,000 Claude Miller  
$240,000

 